DETAILED ACTION
This action is in response to the amendment dated 5/26/2021.  Claims 1, 9, 10 and 16 are currently amended.  No claims have been canceled.  No claims are newly added.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/19/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 6/17/2019.  These drawings are acceptable.






EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Travis W. Baxter, Reg. No. 70,768 on 6/3/2021.
The application has been amended as follows: 
In claim 10, line 27: replace “between 1.10 and 1.28;” with --between 1.10 and 1.22--;
	In claim 10, lines 31-32: delete the recitation of “the ratio of the first external sealing diameter to the guide diameter is in a range between 1.10 and 1.22;”

The amendment to claim 10 was to eliminate an indefinite issue related to a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (see MPEP 2173.05(c)).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a pilot-operated hydraulic directional cartridge valve comprising an installation sleeve having a first sleeve portion having a first external sealing diameter, a control slide including a slide collar acted on by pressure with the control slide being guided in an axial direction in the internal bore of the installation sleeve and wherein the control slide is guided on a guide diameter of the installation sleeve wherein a ratio of the first external sealing diameter to the guide diameter for the control slide is in a range between 1.10 and 1.28 
Claims 2-8, 15 and 17-20 depend from claim 1, either directly or indirectly, and, therefore, claims 2-8, 15 and 17-20 are allowed for including the allowed subject matter of claim 1.
Regarding claim 9, the prior art of record does not disclose or suggest a pilot-operated hydraulic directional cartridge valve comprising an installation sleeve having a first sleeve portion having a first external sealing diameter, a control slide including a slide collar acted on by pressure with the control slide being guided in an axial direction in the internal bore of the installation sleeve and wherein the control slide is guided on a guide diameter of the installation sleeve wherein a ratio of the first external sealing diameter to the guide diameter for the control slide is in a range between 1.10 and 1.28 and the installation sleeve has a circumferential groove internally in the region of the row of radial openings and a depth of the circumferential groove is approximately 2 mm in combination with the other limitations of the claim.
Claim 16 depends from claim 9, either directly or indirectly, and, therefore, claim 16 is allowed for including the allowed subject matter of claim 9.
Regarding claim 10, the prior art of record does not disclose or suggest a pilot-operated hydraulic directional cartridge valve comprising an installation sleeve having a 
Claims 11, 13 and 14 depend from claim 10, either directly or indirectly, and, therefore, claims 11, 13 and 14 are allowed for including the allowed subject matter of claim 10.
Reith et al. (US 6598622) discloses a directional valve having a control slide (5) having a slide collar to separate a first control chamber (8) from a second control chamber (6) wherein a pilot valve (9) controls the application of pressure to the first control chamber and the second control chamber in order to operate the control slide.  The Reith et al. reference does not disclose or suggest wherein a ratio of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/A.J.R/Examiner, Art Unit 3753    

/CRAIG J PRICE/Primary Examiner, Art Unit 3753